DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-7 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election
Applicant’s election without traverse of Group I directed towards Claims 1-7 in the reply filed on July 6, 2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drmanac et al. (US 2017 /0152554 A1, hereby referred to as “Drmanac”).

Consider Claim 1. 
Drmanac teaches: 
-; A counting method of preparing a plurality of first small sections by dividing a specimen containing a plurality of first attention objects, (Drmanac: abstract, A high density DNA array comprising a patterned surface, said surface comprising a pattern of small DNA binding regions separated by a non-DNA binding surface, wherein the DNA binding regions comprise DNA capture chemistry and the non-DNA binding surface does not have the DNA capture chemistry wherein more than 50% of the DNA binding regions in the array have single informative DNA species. [0030]-[0034], Figures 1A-G;)
-; determining the first small section that contains the first attention object among the plurality of first small sections as a first target section, (Drmanac: [0033] In one aspect, macromolecular structures are sufficiently large that their size, e.g. a linear dimension (such as a diameter) of a volume occupied in a conventional physiological saline solution, is approximately equivalent to that a discrete spaced apart region. For macromolecular structures that are linear polynucleotides, in one aspect, sizes may range from a few thousand nucleotides, e.g. 10,000, to several hundred thousand nucleotides, e.g. 100-200 thousand. As explained more fully below, in several embodiments, such macromolecular structures are made by generating circular DNAs and then replicating them in a rolling circle replication reaction to form concatemers of complements of the circular DNAs. [0034] The above concepts are illustrated more fully in the embodiments shown schematically in FIGS. 1A-1G.)
-; and acquiring information concerning the number of the first attention objects contained in the first target section, comprising: (Drmanac: [0030]-[0034], Figures 1A-G; [0035] FIG. 1B illustrates a section (1102) of a surface of a random array of single molecules, such as single stranded polynucleotides.)
-; firstly calculating a first candidate value of information concerning the number of the first attention objects, by using an algorithm, based on the number of the first small sections and the number of first target sections; (Drmanac: [0034], Figures 1A-G; [0035] Fig. 1B illustrates a section (102) of a surface of a random array of single molecules, such as single stranded polynucleotides. [0036] In some embodiments, such inter-regional areas may be treated with blocking agents, e.g. DNAs unrelated to concatemer DNA, other polymers, and the like As in FIG. 1A, source nucleic acids (1000) are fragmented and adaptored (1002) for circularization (1010), after which concatemers are formed by RCR (1012). Isolated concatemers (1014) are then applied to surface (1120) that has a regular array of discrete spaced apart regions (1122) that each have a nearest neighbor distance (1124) that is determined by the design and fabrication of surface (1120))
-; performing a calculation of distributing a plurality of second attention objects into a plurality of second small sections, by using information concerning volumes of the plurality of second small sections; (Drmanac: [0036] Isolated concatemers (1014) are then applied to surface (1120). As described more fully below, arrays of discrete spaced apart regions (1122) having micron and submicron dimensions for derivatizing with capture oligonucleotides or reactive functionalities can be fabricated using conventional semiconductor fabrication techniques, including electron beam lithography, nano imprint technology, photolithography, and the like. Generally, the area of discrete spaced apart regions (1122) is selected, along with attachment chemistries, macromolecular structures employed, and the like, to correspond to the size of single molecules of the invention so that when single molecules are applied to surface (1120) substantially every region (1122) is occupied by no more than one single molecule. [0037])
-; secondly calculating a second candidate value of information concerning the number of the second attention objects, by using an algorithm common to the algorithm, in a part, based on the number of the plurality of second small sections, and on the number of the second target sections containing the second attention object obtained by the distribution calculation; (Drmanac: [0036] In some embodiments, a discrete spaced apart region may contain more than one kind of capture oligonucleotide, and each different capture oligonucleotide may have a different length and sequence. In one aspect of embodiments employing regular arrays of discrete spaced apart regions, sequences of capture oligonucleotides are selected so that sequences of capture oligonucleotide at nearest neighbor regions have different sequences. In a rectilinear array, such configurations are achieved by rows of alternating sequence types. In other embodiments, a surface may have a plurality of subarrays of discrete spaced apart regions wherein each different subarray has capture oligonucleotides with distinct nucleotide sequences different from those of the other subarrays. [0037] In one aspect, the area of discrete spaced apart regions (1122) is less than 1 μm2
; and in another aspect, the area of discrete spaced apart regions (1122) is in the range of from 0.04 μm2 to 1 μm2 ; and in still another aspect, the area of discrete spaced apart regions (1122) is in the range of from 0.2 μm2 to 1 μm2. [0038]) 
-; and comparing the second candidate value with the number of second attention objects, and determining the second candidate value at the time when the comparison result has satisfied a predetermined condition, as information concerning the number of the first attention objects. (Drmanac: [0038] One approach is to structure random DNA arrays into a high density grid, such that each DNA binding site is only 100-300nm in size and each binding site contains only a single DNA fragment. [0040] The proposed high density structured random DNA array chip will have capture oligonucleotides concentrated in small, segregated capture cells aligned into a rectangular grid formation (FIG. 5). Most importantly, each capture cell or binding site will be surrounded by an inert surface and will have a sufficient but limited number of capture molecules (100-400).)

Consider Claim 2. 
Drmanac teaches: 
-; The counting method according to claim 1, wherein the distribution calculation comprises: initializing a value of the element in a numeric array having the number of elements equal to or larger than the number of the second small sections; (Drmanac: [0036] Isolated concatemers (1014) are then applied to surface (1120). As described more fully below, arrays of discrete spaced apart regions (1122) having micron and submicron dimensions for derivatizing with capture oligonucleotides or reactive functionalities can be fabricated using conventional semiconductor fabrication techniques, including electron beam lithography, nano imprint technology, photolithography, and the like. Generally, the area of discrete spaced apart regions (1122) is selected, along with attachment chemistries, macromolecular structures employed, and the like, to correspond to the size of single molecules of the invention so that when single molecules are applied to surface (1120) substantially every region (1122) is occupied by no more than one single molecule. [0037])
-; selecting one of the second small sections at a probability based on a volume ratio of the second small sections; changing a value of a numeric array element corresponding to the selected second small section; (Drmanac: [0036] In some embodiments, a discrete spaced apart region may contain more than one kind of capture oligonucleotide, and each different capture oligonucleotide may have a different length and sequence. In one aspect of embodiments employing regular arrays of discrete spaced apart regions, sequences of capture oligonucleotides are selected so that sequences of capture oligonucleotide at nearest neighbor regions have different sequences. In a rectilinear array, such configurations are achieved by rows of alternating sequence types. In other embodiments, a surface may have a plurality of subarrays of discrete spaced apart regions wherein each different subarray has capture oligonucleotides with distinct nucleotide sequences different from those of the other subarrays. [0037] In one aspect, the area of discrete spaced apart regions (1122) is less than 1 μm2 ; and in another aspect, the area of discrete spaced apart regions (1122) is in the range of from 0.04 μm2 to 1 μm2 ; and in still another aspect, the area of discrete spaced apart regions (1122) is in the range of from 0.2 μm2 to 1 μm2. [0038]) 
-; scattering objects by repeatedly executing the probability selection and the element change until the number of times becomes equal to the number of the second attention objects; and calculating the number of the numeric array elements having a value different from the initial value of the initialized element.  (Drmanac: [0038] One approach is to structure random DNA arrays into a high density grid, such that each DNA binding site is only 100-300nm in size and each binding site contains only a single DNA fragment. [0040] The proposed high density structured random DNA array chip will have capture oligonucleotides concentrated in small, segregated capture cells aligned into a rectangular grid formation (FIG. 5). Most importantly, each capture cell or binding site will be surrounded by an inert surface and will have a sufficient but limited number of capture molecules (100-400).)

Consider Claim 3. 
Drmanac teaches: 3. The counting method according to claim 2, wherein the distribution calculation further comprises: executing the object scattering and the element number calculation a plurality of times to determine an average value of the number of elements each having a value different from the initial value.(Drmanac: [0035] In one aspect, whenever scanning electron microscopy is employed, for example, with molecule-specific probes having gold nanoparticle labels, e.g. Nie et al (2006), Anal. Chem., 78: 1528-1534, which is incorporated by reference, a density is selected such that at least a majority of single molecules have a nearest neighbor distance of 50 nm or greater; and in another aspect, such density is selected to ensure that at least seventy percent of single molecules have a nearest neighbor distance of 100 nm or greater. [0036]-[0037], [0038] One approach is to structure random DNA arrays into a high density grid, such that each DNA binding site is only 100-300nm in size and each binding site contains only a single DNA fragment. [0040] The proposed high density structured random DNA array chip will have capture oligonucleotides concentrated in small, segregated capture cells aligned into a rectangular grid formation (FIG. 5). Most importantly, each capture cell or binding site will be surrounded by an inert surface and will have a sufficient but limited number of capture molecules (100-400).)

Consider Claim 4. 
Drmanac teaches: 4. The counting method according to claim 1, when the result of the comparison does not satisfy the predetermined condition, further comprising: a repetition of repeating the distribution calculation and the second calculation while regarding the second candidate value as the number of the plurality of second attention objects, until the result of the comparison satisfies the predetermined condition. (Drmanac: [0016] In one embodiment of this aspect, the step of identifying includes the steps of (a) hybridizing one or more probes from a first set of probes to the random array under conditions that permit the formation of perfectly matched duplexes between the one or more probes and complementary sequences on target concatemers; (b) hybridizing one or more probes from a second set of probes to the random array under conditions that permit the formation of perfectly matched duplexes between the one or more probes and complementary sequences on target concatemers; (c) ligating probes from the first and second sets hybridized to a target concatemer at contiguous sites; (d) identifying the sequences of the ligated first and second probes; and (e) repeating steps (a through (d) until the sequence of the target polynucleotide can be determined from the identities of the sequences of the ligated probes. [0041]-[0045])

Consider Claim 5. 
Drmanac teaches: 5. The counting method according to claim 4, further comprising: in the repetition, changing the number of executions of the object scattering and the element number calculation a plurality of times in the averaging, or the presence or absence of execution of the averaging, based on the difference between the number of second attention objects and the second candidate value. (Drmanac: [0038] One approach is to structure random DNA arrays into a high density grid, such that each DNA binding site is only 100-300nm in size and each binding site contains only a single DNA fragment. [0040] The proposed high density structured random DNA array chip will have capture oligonucleotides concentrated in small, segregated capture cells aligned into a rectangular grid formation (FIG. 5). Most importantly, each capture cell or binding site will be surrounded by an inert surface and will have a sufficient but limited number of capture molecules (100-400).[0041], [0045] As mentioned above, single molecules of the invention comprise an attachment portion and an analyte portion such that the attachment portion comprises a macromolecular structure that provides multivalent attachment of the single molecule to a surface. As illustrated in FIG. 1E, macromolecular structures may be concatemers made by an RCR reaction in which the DNA circles in the reaction are synthetic. An analyte portion of a single molecule is then attached by way of a unique functionality on the concatemer. Synthetic DNA circles of virtually any sequence can be produced using well-known techniques, conveniently, in sizes up to several hundred nucleotides, e.g. 200, and with more difficulty, in sizes of many hundreds of nucleotides,)

Consider Claim 6. 
Drmanac teaches: 6. The counting method according to claim 1, wherein the initial value of the number of second attention objects which are distributed in the distribution calculation is a first candidate value. (Drmanac: [0030] An analyte portion may be attached to a macromolecular structure by way of a unique linkage or it may form a part of, and be integral with, the macromolecular structure. Single molecules of the invention are disposed randomly on a surface of a support material, usually from a solution; thus, in one aspect, single molecules are uniformly distributed on a surface in close approximation to a Poisson distribution. In another aspect, single molecules are disposed on a surface that contains discrete spaced apart regions in which single molecules are attached. [0035] Fig. 1B illustrates a section (102) of a surface of a random array of single molecules, such as single stranded polynucleotides. [0036] In some embodiments, such inter-regional areas may be treated with blocking agents, e.g. DNAs unrelated to concatemer DNA, other polymers, and the like As in FIG. 1A, source nucleic acids (1000) are fragmented and adaptored (1002) for circularization (1010), after which concatemers are formed by RCR (1012). Isolated concatemers (1014) are then applied to surface (1120) that has a regular array of discrete spaced apart regions (1122) that each have a nearest neighbor distance (1124) that is determined by the design and fabrication of surface (1120))

Consider Claim 7. 
Drmanac teaches: 7. The counting method according to claim 1, wherein the algorithm is an algorithm using Poisson distribution. (Drmanac: [0030] An analyte portion may be attached to a macromolecular structure by way of a unique linkage or it may form a part of, and be integral with, the macromolecular structure. Single molecules of the invention are disposed randomly on a surface of a support material, usually from a solution; thus, in one aspect, single molecules are uniformly distributed on a surface in close approximation to a Poisson distribution. In another aspect, single molecules are disposed on a surface that contains discrete spaced apart regions in which single molecules are attached.)
Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    206
    1025
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

October 5, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662